Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of group I claims in the reply filed on 08/12/2021 is acknowledged.  The traversal is on the ground(s) that the claims are directed to cells coupled to word lines.  This is convincing. The restriction requirement is therefore withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. Program, in multiple programming loops, the set of memory cells according to the data indicating the data state for each memory cell of the set of memory cells; determine that the programming of the set of memory cells is in a last programming loop of the multiple programming loops; and in response to the determination, receive data indicating a data state for each memory cell of another set of memory cells of the plurality of memory cells, in combination with other limitations.
Claim 8. Receive, from the memory apparatus, a notification that programming of the set of memory cells is in a last programming loop of multiple programming loops; and transfer, to the memory apparatus, data indicating a data state for each memory cell of another set of memory cells of the plurality of memory cells, in combination with other limitations.
Claim 14. Determining that the programming of the set of memory cells is in a last programming loop of the multiple programming loops; and in response to the determination, receiving data indicating a data state for each memory cell of another set of memory cells of the plurality of memory cells, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827